1                                                                               JS-6
2
3
4
5
6
7
8                          UNITED STATES DISTRICT COURT
9                        CENTRAL DISTRICT OF CALIFORNIA
10
11   DIANA RUBIO, individually, and as         ) Case No.: CV19-1762 R (AGRx)
     successor in interest to Decedent         )
12   MANUEL BORREGO; ESTATE OF                 ) ORDER DISMISSING ENTIRE
     MANUEL BORREGO,                           ) ACTION WITH PREJUDICE
13                                             )
                   Plaintiffs,                 )
14                                             )
           vs.                                 )
15                                             )
     COUNTY OF LOS ANGELES,                    )
16   BRADLEY DIETZE; and DOES 1                )
     through 100, inclusive,                   )
17                                             )
                   Defendants.                 )
18                                             )
                                               )
19                                             )
                                               )
20
21         IT IS HEREBY ORDERED, following stipulation of counsel, that the above-
22   entitled action is dismissed, with prejudice, pursuant to Federal Rules of Civil
23   Procedure, Rule 41(a)(1). Each party to bear their own costs and attorney’s fees.
24         IT IS SO ORDERED.
25
     DATED: May 28, 2019                     ___________________________________
26
                                             Honorable Manuel Real
27                                           United States District Judge
28
                                      -1-
                 ORDER DISMISSING ENTIRE ACTION WITH PREJUDICE
